[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDMENT TO MEMORANDUM OF DECISION
Pursuant to Plaintiff's Motion for Clarification dated August 13, 1998, my Memorandum of Decision dated July 27, 1998, is amended to delete the last clause in the fourth full paragraph on page 4 reading "it being noted that all payments made by defendants were required to be applied to principal balance" which clause was inadvertently included and is obviously inconsistent with the balance of the Memorandum.
Jerry Wagner Judge Trial Referee